QUAKER INVESTMENT TRUST FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT dated as of the 20th day of March, 2014, to the Custody Agreement, dated as of January 9, 2013 (the "Agreement"), is entered into by and between QUAKER INVESTMENT TRUST, a Massachusetts trust (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the list of funds; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree to the following: Exhibit B shall be superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. QUAKER INVESTMENT TRUST U.S. BANK NATIONAL ASSOCIATION By: /s/ Justin Brundage By: /s/ Michael R. McVoy Name: Justin Brundage Name: Michael R. McVoy Title: Secretary Title: Senior Vice President Amended Exhibit B to the Custody Agreement Fund Names Separate Series of QUAKER INVESTMENT TRUST Name of Series Quaker Strategic Growth Fund Quaker Global Tactical Allocation Fund Quaker Mid-Cap Value Fund Quaker Small-Cap Value Fund Quaker Event Arbitrage Fund
